09/08/2021
               THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                                     Assigned on Briefs March 24, 2021

                       WINDIE L. PERRY v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Montgomery County
                            No. 41100485 Jill Bartee Ayers, Judge


                                      No. M2019-02074-CCA-R3-PC


The Petitioner, Windie L. Perry, appeals from the Montgomery County Circuit Court’s
denial of her petition for post-conviction relief from her convictions for two counts of
especially aggravated kidnapping, two counts of aggravated child abuse, one count of
facilitation of rape of a child, two counts of false imprisonment, and six counts of reckless
endangerment and her effective twenty-year sentence. On appeal the Petitioner contends
that the post-conviction court erred by denying relief on her ineffective assistance of
counsel claims. We affirm the judgment of the post-conviction court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and D. KELLY THOMAS, JR., JJ., joined.

Gordon W. Rahn (on appeal) and Tia Marie Bailiff (at post-conviction hearing),
Clarksville, Tennessee, for the appellant, Windie L. Perry.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Assistant Attorney General; John Wesley Carney, Jr., District Attorney General; Arthur F.
Bieber, Assistant District Attorney General, for the appellee, State of Tennessee.

                                                    OPINION

        The Petitioner’s convictions relate to the abuse of two of her adopted children, G.P.
and V.P.1 The grand jury returned a forty-seven-count indictment charging the Petitioner,
along with her husband and adult daughter, with multiple offenses related to each victim,
and at the trial, forty-five counts were submitted for the jury’s consideration. In connection


1
    It is the policy of this court to refer to minors and victims of abuse by their initials.
with G.P., the Petitioner was convicted of facilitation of rape of a child, two counts of false
imprisonment, especially aggravated kidnapping, aggravated child abuse, three counts of
reckless endangerment, and aggravated assault. In connection with V.P., the Petitioner was
convicted of especially aggravated kidnapping, aggravated child abuse, and three counts
of reckless endangerment.2 This court affirmed all of the Petitioner’s convictions, except
the conviction for aggravated assault against G.P, which was reversed based upon an error
in the jury instructions.3 See State v. Windie L. Perry, No. M2014-00029-CCA-R3-CD,
2015 WL 3540554, at *1-2 (Tenn. Crim. App. June 5, 2015), perm app. denied (Tenn. Oct.
15, 2015).

        The trial evidence established that the Petitioner and codefendant Elizabeth A. Perry
physically abused the victims for a period of years, which caused scars and permanent
injuries despite reconstructive and orthopedic surgeries. The abuse was discovered when
the screaming and crying victims ran to a nearby neighbor, who called 9-1-1 to report the
situation. The victims were malnourished, wore dirty clothes, and displayed poor hygiene.
Medical personnel who treated the victims observed that V.P. had puncture marks between
the fingers and burns on the head, wrists, arms, and ears. V.P. likewise had bruises on the
face, neck, knees, abdomen, buttocks, and ankles. Her left hand was deformed to the extent
that she could only move two fingers. V.P. had suffered a significant fracture of the thumb,
which expert proof showed could not have been self-inflicted and which was the result of
significant force pulling the thumb backward. Later, V.P. underwent two surgeries to
repair the damage to the hand, but she had permanent impairment. V.P.’s other injuries to
her hands were consistent with jumper cables being applied to her hands and with being
hit on the knuckles repeatedly. The injuries were at various stages of healing.

       G.P.’s injuries were, likewise, extensive. She was malnourished, had swollen lips
that were consistent with having jumper cables clamped to the mouth, and had abrasions
and bruises on the head at various stages of healing. G.P. had bruises on the wrists, arms,
abdomen, buttocks, knees, and ankles. The bruise on the buttocks was the result of repeated
trauma. G.P. had pinpoint wounds on the thigh consistent with having been inflicted by a
staple gun and had injuries inside the mouth consistent with having been slapped repeatedly
on the face. G.P.’s frenulum was severed, which was described as a “hallmark sign of
abuse” and which was consistent with pliers pulling on the tissue.




2
  The record reflects that the jury acquitted the Petitioner’s husband of all criminal wrongdoing but found
the Petitioner’s daughter, Elizabeth A. Perry, guilty of facilitation of rape of a child, false imprisonment,
two counts of facilitation of especially aggravated kidnapping, and three counts of reckless endangerment.
3
    The record reflects that on remand, the charge was dismissed on December 22, 2015.
                                                    -2-
        The victims and three of their siblings who lived inside the home and were likewise
adopted by the Petitioner testified about the abuse. The victims were treated differently
than the other children and were responsible for cleaning the home. The victims were
punished for not cleaning fast enough and for wetting the bed. Their punishments included
beating with a rubber hose, a baseball bat, a metal pole, a spatula, a belt, a rolling pin, and
a hammer. The hammer was used to strike their fingers, toes, knees, and elbows. Forensic
evidence showed the presence of V.P.’s DNA profile on a rolling pin found inside the
home. Likewise, jumper cables were applied to their fingers, toes, lips, and breasts, and
clothes pins were applied to their eye lids, ears, fingers, toes, legs, breasts, and vaginas.
Forensic evidence showed the presence of the victims’ DNA profiles on the jumper cables
found inside the home. The victims were locked in dog kennels, deprived of food, and
restrained to cots with ropes, chains, and duct tape. On two occasions, the Petitioner
inserted a broomstick in G.P.’s vagina because she urinated on herself. Id. at *1-15.

       On March 16, 2016, the Petitioner filed a pro se petition for post-conviction relief.
Post-conviction counsel filed an amended petition, and an evidentiary hearing was held on
October 1, 2019. Although the pro se petition raised multiple allegations for relief, the
post-conviction hearing evidence was limited to whether trial counsel provided ineffective
assistance by failing to object to the trial court’s providing a “checklist” of the charges to
the jury before the presentation of the evidence and by failing to object to the State’s
treating the victims as hostile witnesses. Additionally, the Petitioner alleges that post-
conviction counsel provided ineffective assistance by failing to present evidence and
witnesses at the evidentiary hearing regarding all of the allegations contained in the pro se
petition.

        Trial counsel testified that he had practiced criminal defense for twenty-two years.
He said that before opening statements at the Petitioner’s trial, the trial court provided the
jury with a document that “reflected the language of the indictment.” Counsel said that the
language from each indictment count was “copied and pasted” into the document. Counsel
said that he had never seen a court provide a jury with a similar document. He agreed the
indictment contained factual allegations. After reviewing the trial transcript, counsel
agreed the trial judge acknowledged that providing the jurors with the document was not
its customary practice.

         Trial counsel testified that he had never tried a case involving forty-five counts and
that it never occurred to him a basis existed to object to the document provided to the jurors.
He said that the prosecutor read the indictment to the jury before the proof and that counsel
feared the jury would “blanketly convict” the Petitioner on all counts if the jury did not
have “some kind of method of discerning between all of the proof in the two-week plus
trial.” Counsel said that, in his opinion, the document did not prejudice the defense and
that as a result, he did not object to the court’s document.


                                             -3-
        Trial counsel testified after reviewing the trial transcript that a bench conference
was held during V.P.’s testimony. Counsel agreed that the prosecutors requested the trial
court’s permission to treat V.P. as a hostile witness because the prosecutors believed V.P.
lied during direct examination. Counsel stated that he did not object, that the defense had
presented evidence of the victims’ inconsistent statements during the trial, and that the
prosecutors became frustrated with the victims, which led to the prosecutors requesting the
trial court’s permission to ask the victims leading questions. Counsel said that “trial
strategy-wise,” the trial was going well and that he did not object to the prosecutor’s
request. Counsel believed it was obvious to the jury that the State was “having problems”
with the victims.

       Trial counsel testified that he and counsel for the codefendants objected frequently
to the prosecutor’s leading questions. Counsel recalled that initially the trial court
overruled the objections but that, as the testimony progressed, the court “continually”
sustained the objections. Counsel recalled that he objected to leading questions about
whether V.P. had clothespins placed on her body between her neck and waist and that the
court sustained the objection. Counsel likewise recalled that the court sustained an
objection related to whether dog chains were used to restrain the victims to beds.

        On cross-examination, trial counsel testified that he presented multiple character
witnesses in defense of the Petitioner. Counsel recalled that the Petitioner “would not
testify.” Counsel agreed that the trial court granted his motion for a judgment of acquittal
for seven counts and that the jury acquitted the Petitioner of nineteen counts. Counsel
believed the defense was successful based upon the facts of the case. Counsel said that the
defense had an “uphill battle” based upon the recording of the 9-1-1 call and the medical
evidence of the victims’ injuries. Counsel said that the 9-1-1 recording reflected the
Petitioner’s confrontation with the neighbor who placed the call and a highly emotional
situation between the women before the police arrived. Counsel said that he looked at the
jurors as they listened to the recording.

        Trial counsel testified that his case file contained a copy of the document provided
to the jurors before the trial began. A copy of the document was received as an exhibit and
reflects verbatim language of the forty-five indictment counts. The defendants’ names
were in bold font, and each count identified the specific victim. Counsel agreed that
generally, trial judges advised potential jurors of the nature of a case and the individual
charges.

        Trial counsel testified that Tennessee Rule of Evidence 607 permitted the
prosecutor’s asking the victims leading questions and that the jurors knew the victims were
being “somewhat impeached” by the prosecutor. Counsel recalled that the “children” who
testified presented well to the jury and that the children became emotional. Counsel
recalled that V.P. became too emotional to testify and that the court excused the jury to

                                            -4-
allow her time to regain her composure. Counsel said that he did not want to offend the
jurors during the testimony of the children.

       On redirect examination, trial counsel testified that he would be surprised if the
transcript did not reflect the reading of the indictment, although he did not have any specific
recollection of it. He said that although he had never heard a trial court tell a jury the details
of the factual allegations contained in the indictment, the indictment is “laid before the
jury” every time before a trial begins. Counsel said the jury always knew the allegations
before the presentation of the evidence.

        The post-conviction court entered a written order denying relief. The court
reviewed the trial transcript regarding the document prepared by the trial judge and
disseminated to the jurors. After the review, the court determined that although the
Petitioner called the document a “checklist,” the document was a verbatim recitation of the
charges in each indictment count. The court found that Tennessee Criminal Procedure
Rule 24(1)(C) “instructs” a trial court to briefly outline the nature of the case and that the
document at issue was merely an outline of the nature of the case meant to assist the juror’s
understanding of the charges in the forty-seven count indictment. The court found that the
trial judge instructed the jurors that the document was akin to an indictment and that the
document was not evidence, had no probative value, and was intended to assist the jurors
to “keep up with the proceedings.” The post-conviction court found that the trial judge
made clear that the document did not contain facts and determined that the document was
not presented to the jury as factual evidence. As a result, the court determined that trial
counsel did not provide deficient performance by failing to object to the document. The
court found that the Petitioner failed to establish that the jury was rendered partial by the
use of the document and that, as a result, the Petitioner failed to establish any prejudice to
her defense.

       The post-conviction court determined that the Petitioner was not denied her right to
confront her accusers when the trial court permitted the prosecution to treat some of its
witnesses as hostile. The post-conviction court likewise determined that trial counsel did
not provide deficient performance by failing to object to the prosecutor’s asking leading
questions. The court found that Tennessee Evidence Rule 607 permitted the State to attack
the credibility of its witnesses and that Rule 611 gave the trial court the discretion to allow
the State to ask leading questions of its witnesses. The post-conviction court credited
counsel’s testimony that as a matter of trial strategy, counsel thought the testimony had
shown that the witnesses had made inconsistent statements relative to the allegations before
and during the trial. The court found that the witnesses’ continued inconsistent statements
benefited the defense strategy of highlighting the changing stories of the witnesses. The
court found that counsel believed it was obvious to the jury that the State was impeaching
its own witnesses.


                                               -5-
        The post-conviction court likewise reviewed the pro se petition for post-conviction
relief. The court determined that the claims not addressed at the evidentiary hearing were
without merit because the Petitioner had failed to establish her claims by clear and
convincing evidence. This appeal followed.

       Post-conviction relief is available “when the conviction or sentence is void or
voidable because of the abridgement of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103 (2018). A
petitioner has the burden of proving his factual allegations by clear and convincing
evidence. Id. § 40-30-110(f) (2018). A post-conviction court’s findings of fact are binding
on appeal, and this court must defer to them “unless the evidence in the record
preponderates against those findings.” Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997);
see Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001). A post-conviction court’s
application of law to its factual findings is subject to a de novo standard of review without
a presumption of correctness. Fields, 40 S.W.3d at 457-58.

       To establish a post-conviction claim of the ineffective assistance of counsel in
violation of the Sixth Amendment, a petitioner has the burden of proving that (1) counsel’s
performance was deficient and (2) the deficient performance prejudiced the defense.
Strickland v. Washington, 466 U.S. 668, 687 (1984); see Lockhart v. Fretwell, 506 U.S.
364, 368-72 (1993). The Tennessee Supreme Court has applied the Strickland standard to
an accused’s right to counsel under article I, section 9 of the Tennessee Constitution. See
State v. Melson, 772 S.W.2d 417, 419 n.2 (Tenn. 1989).

         A petitioner must satisfy both prongs of the Strickland test in order to prevail in an
ineffective assistance of counsel claim. Henley, 960 S.W.2d at 580. “[F]ailure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). To establish the
performance prong, a petitioner must show that “the advice given, or the services rendered
. . . are [not] within the range of competence demanded of attorneys in criminal cases.”
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975); see Strickland, 466 U.S. at 690. The
post-conviction court must determine if these acts or omissions, viewed in light of all of
the circumstances, fell “outside the wide range of professionally competent assistance.”
Strickland, 466 U.S. at 690. A petitioner “is not entitled to the benefit of hindsight, may
not second-guess a reasonably based trial strategy by his counsel, and cannot criticize a
sound, but unsuccessful, tactical decision.” Adkins v. State, 911 S.W.2d 334, 347 (Tenn.
Crim. App. 1994); see Pylant v. State, 263 S.W.3d 854, 874 (Tenn. 2008). This deference,
however, only applies “if the choices are informed . . . based upon adequate preparation.”
Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992). To establish the prejudice
prong, a petitioner must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,


                                             -6-
466 U.S. at 694. “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id.

A.     Checklist

        The Petitioner argues that the post-conviction court erred by denying relief because
counsel provided ineffective assistance by failing to object to a checklist prepared by the
trial court and provided to the jury before the trial evidence was presented.

       The record reflects that during the trial court’s preliminary instructions, the court
provided the jurors with a document, which was a verbatim recitation of each of the forty-
five indictment counts. Relative to the document, the trial court instructed the jurors as
follows:

       So – with that I am going to hand out to you a document that is intended to
       be a – sort of help you keep up with the nature of the charges that have been
       lodged.

               This is not normal practice because we normally don’t have as many
       counts in a case, but you are not expected to memorize forty-five counts and
       know who has been charged in this count and who hasn’t been charged. That
       sort of thing -- so I have prepared a document that recites the language of the
       allegation made as to which defendant, as to which count. I want to caution
       you, this is taken from the indictment and you know, we have already
       discussed the indictment. The indictment is merely a charging instrument.
       It sets out in words and phrases, the nature of the charges that have been
       lodged against each defendant. The indictment is not evidence. It doesn’t
       prove anything. It has no probative value in terms of evidence, but it will be
       helpful to you in the sense that you can know which count applies to which
       defendant and what the nature of the charge is; do you understand what I’m
       saying? This is no -- has no evidence value at all, it is merely intended to
       help you sort of keep up with the proceedings. So, would you hand that out
       please to the members of the jury, and if you will put that in your clipboard
       and there should be one for each member of the jury.

        Afterward, opening statements began. Although the trial transcript does not reflect
that the indictment was read to the jury, the document provided to the jury was a verbatim
recitation of each indictment count, including the named defendant and victim. This case
included forty-five counts, involved two victims and three defendants, and based on trial
counsel’s testimony, the trial spanned more than two weeks. Although the trial court
acknowledged providing such a document was not the customary practice, the court
explained to the jurors that the document was not evidence, had no probative value, and

                                            -7-
was merely meant to assist the jurors to the extent it allowed them to understand which
indictment count applied to which defendant and the nature of each allegation. Jurors are
presumed to follow a trial court’s instructions. See Henley v. State, 960 S.W.2d 572, 581
(Tenn. 1997).

        The trial court had an obligation, in relevant part, to instruct the jury before the proof
regarding the “general nature of the case and the elementary legal principles that will
govern the proceeding.” Tenn. R. Crim. P. 30(d)(1). The purpose of providing the jurors
with this information is to “better enable jurors to understand the evidence and apply the
proof to the applicable law” in order for the jurors to “be able to put the proof in the context
of the legal rules involved in the dispute.” Id., Advisory Comm’n Cmts. Furthermore, the
record reflects that the trial court prohibited the State from referencing any indictment
count during the presentation of the evidence and required the State to “link” the testimony
with the indictment counts during its closing argument.

        The Petitioner alleges that Tennessee Criminal Procedure Rule 30(c) prohibited the
trial court from providing a written document reflecting the language of the indictment
before the jury retired for deliberations. However, Rule 30(c) does not reflect any such
explicit prohibition, and the Petitioner has not cited any legal authority interpreting Rule
30 to prohibit the document in this case. Rule 30(c) addresses a trial court’s final jury
instructions provided after the conclusion of the proof, which are required to be reduced to
writing and taken to the jury room during deliberations. In any event, although reading the
indictment to a jury before the presentation of the proof is an acceptable form, the language
of an indictment “at best is a mere accusation to inform the jury of the charges against the
defendant” and “[i]t raises no presumption of guilt.” State v. Bane, 853 S.W.2d 843, 484
(Tenn. 1993).

        Likewise, trial counsel testified that after he learned of the document, he did not
object because he feared the jury would “blanketly convict” the Petitioner on all counts if
the jurors did not have a “method of discerning” the evidence during the lengthy trial. As
a result, counsel determined that the document benefited the Petitioner and the defense,
and the record reflects that the jury acquitted the Petitioner of nineteen counts and could
not reach a verdict for one count. The post-conviction court determined that counsel made
a tactical decision not to object to the document. See Adkins, 911 S.W.2d at 347; see
Pylant, 263 S.W.3d at 874. The record supports the post-conviction court’s determinations
that trial counsel did not provide deficient performance in this regard and that the Petitioner
failed to establish prejudice. The Petitioner is not entitled to relief on this basis.




                                               -8-
B.     The State’s Witnesses

       The Petitioner alleges that trial counsel failed to object to the State’s asking the
victims leading questions during direct examination because it allowed the State to present
evidence that otherwise would not have been presented.

        At a bench conference during V.P.’s testimony, the prosecutors expressed concern
with V.P.’s testimony that the Petitioner had penetrated V.P.’s vagina digitally, rather than
with an object. The indictment did not allege digital penetration, and the State had alleged
the Petitioner had penetrated V.P.’s vagina with a mop or broom. The trial court told the
prosecutor that she could impeach any witness if she had a good-faith basis and asked if
she had a good faith-basis. See Tenn. R. Evid. 607 (“The credibility of a witness may be
attacked by any party, including the party calling the witness.”); Tenn. R. Evid. 611(c)(2)
(mode and order of interrogation in connection with hostile witnesses). The prosecutor
stated she had a good-faith basis based upon the forensic interview. The court stated that
if the prosecutor could not impeach V.P. successfully, the court would stop the questioning.
Trial counsel did not object. However, the record reflects that counsel and codefendant
Elizabeth Perry’s trial counsel objected to multiple leading questions.

        Although the Petitioner alleges that the State requested permission and was
permitted to ask G.P. leading questions in an effort to impeach G.P., the record reflects that
during direct examination, the trial court requested a bench conference, at which time the
court instructed the prosecutor to stop asking G.P. leading questions. The prosecutor
responded that she was attempting to prevent G.P. from rambling and that she would ask
more open-ended questions. Trial counsel stated that he was “very concerned,” although
he had objected throughout G.P.’s testimony. As a result, the record does not reflect that
the State sought to impeach G.P. by asking leading questions. We note that the Petitioner
only cites to the trial transcript in connection with V.P.’s testimony and does not cite to the
transcript in connection with G.P. See T.R.A.P. 27(a)(7)(A) (requiring that an appellant’s
argument contain “citations to the authorities and appropriate references to the record . . .
relied on”); Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by argument,
citation to authorities, or appropriate references to the record will be treated as waived[.]”).
We decline to speculate as to the Petitioner’s complaints relative to G.P.

       Trial counsel’s credited testimony reflects that he did not object to the leading
questions because the defense theory was that the victims had provided multiple
inconsistent statements before the trial and that the continued inconsistent statements
during the trial benefited the defense. Counsel stated that the prosecutors became frustrated
with the victims during the trial and that it would have been obvious to the jury that the
State was impeaching the victims. Counsel objected multiple times during V.P.’s direct
examination, and the trial court sustained some of those objections. Furthermore, counsel
said that the children who testified presented well to the jury and that the children became

                                              -9-
emotional at times, which is supported by the trial court record. The trial transcript reflects
that V.P. became emotional during her trial testimony. The trial court interjected during
direct examination because the court could not understand V.P. The court told V.P. to
compose herself, and direct examination continued. V.P. became emotional again, and the
trial recessed for fifteen minutes. After the jury was out of the courtroom, the court told
V.P. that she was going to have to regain her composure because the questioning would be
lengthy. Counsel did not want to offend the jury during the testimony of the victims and
made a strategic decision not to object to the leading questions. The record supports the
post-conviction court’s determinations that trial counsel did not provide deficient
performance in this regard and that the Petitioner failed to establish prejudice. The
Petitioner is not entitled to relief on this basis.

C.     Post-Conviction Counsel

        The Petitioner alleges that post-conviction counsel provided ineffective assistance
by failing to present witnesses, including her personal physician, the private investigator
hired by the defense, and multiple character witnesses, in connection with allegations
raised in the pro se petition. She asserts that post-conviction counsel only presented
evidence of the allegations raised in the amended petition for relief, which denied her a full
and meaningful hearing on the issues raised in the pro se petition.

       Although a post-conviction petitioner enjoys a statutory right to counsel, a petitioner
does not have a constitutional right to the effective assistance of counsel as outlined by
Strickland v. Washington. See, e.g., Coleman v. Thompson, 501 U.S. 722, 752 (1991);
Frazier v. State, 303 S.W.3d 674, 680 (Tenn. 2010); see also T.C.A. § 40-30-17(b)(1)
(2012) (right to counsel). A post-conviction petitioner is afforded, via due process, “the
opportunity to be heard at a meaningful time and in a meaningful manner.” House v. State,
911 S.W.2d 705, 711 (Tenn. 1995). In order to have a full and fair hearing, the petitioner
is merely entitled to an “opportunity to present proof and argument on the petition for post-
conviction relief.” Id. at 714.

       The record reflects that the Petitioner was afforded an evidentiary hearing. The
post-conviction court considered the issues and denied relief in a written order that
addressed all of the Petitioner’s allegations. Although the evidence presented at the hearing
was limited to two allegations of ineffective assistance of trial counsel, the pro se petition
raised issues for which evidence was not presented.

        The record reflects that the Petitioner was afforded the opportunity to be heard at a
meaningful hearing and that post-conviction counsel adequately investigated the
Petitioner’s case. After post-conviction counsel filed the amended petition for relief, she
filed a motion to declare this case complex and extended. The motion noted that extended
travel to meet with the Petitioner was required and that this case involved the longest trial

                                             -10-
in Montgomery County history. Counsel stated that she had been required to collect
evidence because none of the Petitioner’s previous attorneys possessed the discovery
materials. Counsel stated that she had to review the trial and sentencing hearing transcripts,
along with records from the Department of Children’s Services and from the parental
termination proceedings that followed the trial. The trial court record was voluminous. As
a result, the Petitioner is not entitled to relief on this basis.

       In consideration of the foregoing and the record as a whole, the judgment of the
post-conviction court is affirmed.




                                           ______________________________________
                                           ROBERT H. MONTGOMERY, JR., JUDGE




                                            -11-